GOLDTHWAITE. J.
A re-hearing was granted in this case at the last term, on motion of the plaintiff in error, and we have since then given much consideration to the written argument then submitted; but, notwithstanding, the court continues to hold the opinion that the judgment of the circuit court must be affirmed.
The contract of the drawer of a biil of exchange, is not a con*15tract to pay the sum of money named in it, at the place upon which it is drawn; it is only a contract that the bill shall be accepted, and then paid by the drawee; and farther, for the payment of the sum of money, and such other sum as will indemnify the holder, at the place where the bill is drawn, if it is not accepted or not paid, and is protested and notice duly given. — ■ [Story on Bills, § 107, 114,118.] And this indemnity is governed by the law of the place whore the bill is drawn, and not that of the place where it is made payable — [Id. § 176, and note 2, § 177.] This is sufficiently evident, when it is considered that a suit may be brought against the drawer immediately upon giving him due notice of the non-acceptance of the bill, and its protest for that cause, if it be a foreign one. [Milford vs. Meyer, Doug’1, 54.] In such a suit, although no interest would run until the maturity of the bill, the judgment would carry interest according to the law of the placo where obtained, entirely independent of the circumstance, whether the bill had or had not, run to maturity.
So, likewise, it is evident, froip a consideration of the rules which regulate exchange and re-exchange in those countries where damages eo nomine are not given in lieu of these matters. In DeTastet vs. Baring, 11 East. 265, it is said that the holder has the right to re-draw for the precise sum which-will produce the amount of the bill when payable, with the necessary expenses upon it. And in Mellish vs. Simeon, 2 Hen. Black. 378, an instance is given where a bill for £600 or more, was increased, to £900 and upwards, by an accumulation of re-exchanges. In the latter case it was held that the drawer in London, was resppn-sible there for all this accumulation. It is entirely evident, that if the holder of the bill is authorised by the general law merchant to re-draw, that the money for the re-draft is payable at sight, at the place from whence the dishonored bill was drawn; and consequently, if not paid, the money is then due, and bears interest according to the law of that place. So well settled is this rule, that Mr. Chitty recommends to his readers that it may frequently be important to limit the amount of re-exchange and expenses, as well as interest, by the terms of the bill. [Chitty on Bills, 666; Story on Bills, § 397 to 401, and notes.
Judgment affirmed.